Name: Commission Implementing Regulation (EU) 2016/2106 of 1 December 2016 amending Implementing Regulation (EU) No 884/2014 imposing special conditions governing the import of spices from Ethiopia, groundnuts from Argentina and hazelnuts from Azerbaijan and amending the special conditions governing the import of dried figs and hazelnuts from Turkey and groundnuts from India (Text with EEA relevance )
 Type: Implementing Regulation
 Subject Matter: tariff policy;  plant product;  international trade;  trade policy;  cooperation policy;  health;  trade
 Date Published: nan

 2.12.2016 EN Official Journal of the European Union L 327/44 COMMISSION IMPLEMENTING REGULATION (EU) 2016/2106 of 1 December 2016 amending Implementing Regulation (EU) No 884/2014 imposing special conditions governing the import of spices from Ethiopia, groundnuts from Argentina and hazelnuts from Azerbaijan and amending the special conditions governing the import of dried figs and hazelnuts from Turkey and groundnuts from India (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 178/2002 of the European Parliament and of the Council of 28 January 2002 laying down the general principles and requirements of food law, establishing the European Food Safety Authority and laying down procedures in matters of food safety (1), and in particular Article 53(1)(b)(ii) thereof, Whereas: (1) Commission Implementing Regulation (EU) No 884/2014 (2) imposes special conditions on the import of certain feed and food from certain third countries due to contamination risk by aflatoxins. (2) Since 2015, there have been several notifications in the Rapid Alert System for Food and Feed (RASFF) reporting high levels of aflatoxins and ochratoxin A in (mixtures of) spices from Ethiopia. In order to protect human and animal health in the Union, it is necessary to provide for additional guarantees in relation to spices from Ethiopia. (3) An increase of findings of non-compliance with Union legislation on aflatoxins has been reported by the RASFF recently for groundnuts (peanuts) from Argentina and hazelnuts from Azerbaijan. Both commodities have been listed in the past for an increased level of official controls on imports within the framework of Commission Regulation (EC) No 669/2009 (3) and were delisted following favourable results of the official control checks. Given the recent increase of findings of non-compliance, it is necessary to provide for additional guarantees and to ensure that the competent authority of the country of origin carries out the necessary controls before export to the Union. Therefore the requirement that a health certificate accompany each consignment of groundnuts (peanuts) from Argentina and hazelnuts from Azerbaijan for import into the Union is necessary in order to protect human and animal health in the Union. (4) It should be noted that compound feed and food, containing any feed or food covered by the special conditions provided for in this Regulation in a quantity above 20 %, is also covered by the special conditions provided for in this Regulation. It should also be noted that the 20 % refers to the sum of the products covered by the special conditions provided for in this Regulation. (5) Given that in certain situations, consignments have arrived at the designated point of import (DPI) without the relevant entries in the Common Entry Document (CED) completed for documentary control, it is appropriate to explicitly provide that the transfer of the consignment to the DPI may only be authorised after the presentation of a completed CED for documentary control. (6) Based on the results of the official control tests, the following changes to products subject to specific conditions and/or control frequencies are appropriate: reduction of sampling frequency on dried figs from Turkey given the favourable results of the tests, reduction of sampling frequency on groundnuts (peanuts) from India given the favourable results of the tests, increase of the sampling frequency on hazelnuts from Turkey given the increase of findings of non-compliance through the RASFF. (7) Furthermore, the CN code of dried fruit of the genus Capsicum, whole, other than sweet peppers (Capsicum annuum) has to be updated to align the scope with the entry Capsicum annuum, crushed or ground, i.e. not including the genus Pimenta. (8) Implementing Regulation (EU) No 884/2014 should therefore be amended accordingly. (9) The measures provided for in this Regulation are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS REGULATION: Article 1 Implementing Regulation (EU) No 884/2014 is amended as follows: (1) Article 1 is amended as follows: (a) in paragraph 1, the following points (l), (m) and (n) are added: (l) spices originating in or consigned from Ethiopia; (m) groundnuts (peanuts) in shell and shelled, peanut butter, groundnuts (peanuts) otherwise prepared or preserved (feed and food) originating in or consigned from Argentina; (n) hazelnuts in shell and shelled, mixtures of nuts or dried fruits containing hazelnuts, hazelnut paste, hazelnuts prepared or preserved including mixtures, flour, meal and powder of hazelnuts, cut sliced and broken hazelnuts, and hazelnut oil originating in or consigned from Azerbaijan;; (b) paragraph 2 is replaced by the following: 2. This Regulation shall also apply to feed and food processed from the feed and food referred to in paragraph 1 and to compound feed and food, containing any of the feed or food referred to in paragraph 1 in a quantity above 20 % of either a single product or as the sum of products referred to in paragraph 1.; (2) in Article 5(2), the following points (j), (k) and (l) are added: (j) the Ministry of Agriculture and Rural Development for food from Ethiopia; (k) National Agri-Food Health and Quality Service (SENASA) for feed and food from Argentina; (l) Consumer Commodity Expertise Centre (CCEC) of the State Service for Antimonopoly Policy and Protection of Consumer Rights (SSAPPCR) which is under the Ministry of Economic Development (MED) for food from Azerbaijan.; (3) in Article 9(4), the first sentence is replaced by the following: The customs authorities shall authorise the transfer of the consignment to a DPI after favourable completion of the checks referred to in paragraph 2 and the relevant entries of part II of the CED (II.3, II.5, II.8 and II.9) are completed and subject to the physical or electronic presentation of a completed CED by the feed and food business operator or their representative to the customs authorities.; (4) Annex I is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Consignments of feed and food referred to in points (l), (m) and (n) of Article 1(1) which left the country of origin prior to the entry into force of this Regulation may be imported into the Union without being accompanied by a health certificate and the results of sampling and analysis. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 1 December 2016. For the Commission The President Jean-Claude JUNCKER (1) OJ L 31, 1.2.2002, p. 1. (2) Commission Implementing Regulation (EU) No 884/2014 of 13 August 2014 imposing special conditions governing the import of certain feed and food from certain third countries due to contamination risk by aflatoxins and repealing Regulation (EC) No 1152/2009 (OJ L 242, 14.8.2014, p. 4). (3) Commission Regulation (EC) No 669/2009 of 24 July 2009 implementing Regulation (EC) No 882/2004 of the European Parliament and of the Council as regards the increased level of official controls on imports of certain feed and food of non-animal origin and amending Decision 2006/504/EC (OJ L 194, 25.7.2009, p. 11). ANNEX Annex I to Implementing Regulation (EU) No 884/2014 is amended as follows: (1) The following entries are added: Feed and food (intended use) CN code (1) TARIC sub-division Country of origin or country of consignment Frequency of physical and identity checks (%) at import  Pepper of the genus Piper; dried or crushed or ground fruit of the genus Capsicum or of the genus Pimenta  0904 Ethiopia (ET) 50  Ginger, saffron, turmeric (curcuma), thyme, bay leaves, curry and other spices  0910 (Food  dried spices)  Groundnuts (peanuts), in shell  1202 41 00 Argentina (AR) 5  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and Food)  Hazelnuts (Corylus sp.) in shell  0802 21 00 Azerbaijan (AZ) 20  Hazelnuts (Corylus sp.) shelled  0802 22 00  Mixtures of nuts or dried fruits containing hazelnuts  ex 0813 50  Hazelnut paste  ex 2007 10 or ex 2007 99  Hazelnuts, otherwise prepared or preserved, including mixtures  ex 2008 19  Flour, meal and powder of hazelnuts  ex 1106 30 90  Cut, sliced or broken hazelnuts  ex 0802 22 00  Cut, sliced or broken hazelnuts, otherwise prepared or preserved  ex 2008 19  Hazelnut oil  ex 1515 90 99 (Food) (2) The fifth entry as regards dried figs, mixtures of nuts or dried fruits containing figs, fig paste and figs, prepared or preserved, including mixtures from Turkey is replaced by the following:  Dried figs  0804 20 90 Turkey (TR) 10  Mixtures of nuts or dried fruits containing figs  ex 0813 50  Fig paste  ex 2007 10 or ex 2007 99  Figs, prepared or preserved, including mixtures  ex 2008 99 or ex 2008 97 (Food) (3) The sixth entry as regards hazelnuts, mixtures of nuts or dried fruits containing hazelnuts, hazelnuts, prepared or preserved, including mixtures, flour, meal and powder of hazelnuts, cut, sliced and broken hazelnuts and hazelnut oil from Turkey is replaced by the following:  Hazelnuts (Corylus sp.) in shell  0802 21 00 Turkey (TR) 5  Hazelnuts(Corylus sp.) shelled  0802 22 00  Mixtures of nuts or dried fruits containing hazelnuts  ex 0813 50  Hazelnut paste  ex 2007 10 or ex 2007 99  Hazelnuts, otherwise prepared or preserved, including mixtures  ex 2008 19  Flour, meal and powder of hazelnuts  ex 1106 30 90  Cut, sliced or broken hazelnuts  ex 0802 22 00  Cut, sliced or broken hazelnuts, otherwise prepared or preserved  ex 2008 19  Hazelnut oil  ex 1515 90 99 (Food) (4) The ninth entry as regards groundnuts (peanuts) in shell and shelled, peanut butter, groundnuts (peanuts) otherwise prepared or preserved from India is replaced by the following:  Groundnuts (peanuts), in shell  1202 41 00 India (IN) 10  Groundnuts (peanuts), shelled  1202 42 00  Peanut butter  2008 11 10  Groundnuts (peanuts), otherwise prepared or preserved  2008 11 91 ; 2008 11 96 ; 2008 11 98 (Feed and food) (5) The twelfth entry as regards Capsicum annuum, whole, crushed or ground, dried fruit of the genus Capsicum, whole, other than sweet peppers (Capsicum annuum) and nutmeg (Myristica fragrans) from India is replaced by the following:  Capsicum annuum, whole  0904 21 10 India (IN) 20  Capsicum annuum, crushed or ground  ex 0904 22 00 10  Dried fruit of the genus Capsicum, whole, other than sweet peppers (Capsicum annuum)  ex 0904 21 90  Nutmeg (Myristica fragrans)  0908 11 00 ; 0908 12 00 (Food  dried spices)